DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an optical unit” (claim 24, and all dependent claims thereof);

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 9, 24-27 and 33, the term “about” in the claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “about” renders the claims and wavelength ranges indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-17, 19-29, 32-34, and 36 are rejected under 35 U.S.C. 102(a)(1)  as being Schmidt et al. (WO 2012/041292, relied on English translation; hereinafter Schmidt).
	Regarding claim 1, Schmidt discloses a compound for diagnosing neurodegenerative disease at the retina.  Schmidt shows a method of optical detection of a tau protein in ocular tissue (see abstract), the method comprising: illuminating the ocular tissue with a light source (see page 33, line 24 to page 34, line 10), the light source having an excitation wavelength appropriate to produce fluorescence in at least a tau-binding compound when bound to the tau protein in the ocular tissue (see abstract; see page 33, line 24 to page 34, line 10), the tau-binding compound having been introduced to the ocular tissue and specifically binding to the tau protein (see abstract; page 32, lines 4-15); and detecting at least a portion of fluorescence (see abstract, page 28, line 21 to page 29, line 14; page 32, line 26 to page 34, line 5), emitted from the ocular tissue by the tau-binding compound bound to the tau protein, upon illumination of the ocular tissue with the light source, the emitted fluorescence having an emission wavelength in the range of from about 550 nm to about 1400 nm (page 28, line 21 to page 29, line 14; page 32, line 26 to page 34, line 5).
	Regarding claim 2, Schmidt shows wherein the excitation wavelength is in the range of from about 550 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 3, Schmidt shows wherein the emission wavelength is in the range of from about 750 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 4, Schmidt shows wherein the excitation wavelength is in the range of from about 750 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 5, Schmidt shows determining at least intensity of the at least a portion of fluorescence emitted from the ocular tissue by the tau-binding compound bound to the tau protein (see abstract; page 26, lines 26-39, page 32, line 27 to page33, line-13; page 33, line 24 to page 34, line 10); and determining a quantity of the tau-binding compound bound to the tau protein based on at least the intensity (see abstract; page 26, lines 26-39, page 32, line 27 to page33, line-13; page 33, line 24 to page 34, line 10).
                Regarding claim 6, Schmidt shows detecting at least one of: (1) at least a portion of background autofluorescence emitted from a corresponding portion of the ocular tissue, upon illumination of the ocular tissue with the light source (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10), and (ii) at least a portion of fluorescence emitted from the ocular tissue by a quantity of the tau-binding compound that is unbound to the tau protein (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10); and normalizing the determined quantity of the tau-binding compound bound to the tau protein based on at least one of: (i) the at least a portion of the background autofluorescence emitted from the corresponding portion of the ocular tissue (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10) and (ii) the at least a portion of the fluorescence emitted by the quantity of the unbound tau-binding compound (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10).
	Regarding claim 8, Schmidt shows wherein the emission wavelength differs from the excitation wavelength by a wavelength shift towards an increased wavelength (see page 34, lines 1-5).
	Regarding claim 9, Schmidt shows wherein the wavelength shift comprises a shift of between about 10 nm and about 100 nm (see page 34, lines 1-5).
	Regarding claim 10,  Schmidt shows wherein the tau-binding compound produces a significantly greater intensity of emitted fluorescence when exposed to the excitation wavelength and bound to the tau protein (see page 26, lines 26-39), as compared with intensity of emitted fluorescence by the tau-binding compound when exposed to the excitation wavelength and unbound to the tau protein (see page 26, lines 26-39).
	Regarding claim 12, the current Application states that the tau-binding compound may comprises a terminal electron-rich donor group, and the tau binding compound may be a compound with a specific structure or a pharmaceutically acceptable salt; the examine notes that Schmidt teaches tau-binding compound comprising  pharmaceutically acceptable salt (see pages 4-19)
	Regarding claim 13, Schmidt shows wherein the tau-binding compound is a pharmaceutically acceptable salt (see pages 4-19).
Regarding claim 14, Schmidt shows wherein the tau-binding compound is a pharmaceutically acceptable salt (see pages 4-19).
Regarding claim 15, Schmidt shows wherein the tau-binding compound is a pharmaceutically acceptable salt (see pages 4-19).
Regarding claim 16, Schmidt shows wherein the tau protein comprises a plurality of paired helical tau-filaments (see page 1, lines 8-10).

Regarding claim 17, Schmidt shows wherein the ocular tissue comprises at least a portion of a retina of an eye (see title).
Regarding claim 19, Schmidt shows wherein the detecting the at least a portion of the fluorescence, emitted from the ocular tissue by the tau-binding compound bound to the tau protein, is used for in diagnosis of disease (see page 34, lines 6-10).
Regarding claim 20, Schmidt shows wherein the detecting the at least a portion of the fluorescence, emitted from the ocular tissue by the tau-binding compound bound to the tau protein, is used for diagnosis of an amyloidogenic disease (see page 1, lines 34-36, page 2, lines 1-5 and page 26, lines 30-39).
Regarding claim 21, Schmidt shows wherein the detecting the at least a portion of the fluorescence, emitted from the ocular tissue by the tau-binding compound bound to the tau protein, is used for aiding in diagnosis of Alzheimer’s disease (see page 34, lines 6-10).
Regarding claim 22, Schmidt shows aligning the light source with at least a portion of the ocular tissue (see page 35, lines 26-38).
Regarding claim 23, Schmidt shows wherein aligning the light source comprises forming a camera image of a retina to be illuminated with the light source (see page 35, lines 26-38; fig. 1, and 18-19).
Regarding claim 24, Schmidt discloses a compound for diagnosing neurodegenerative disease at the retina.  Schmidt shows a device for optical detection of a tau protein in ocular tissue (see abstract), the device comprising: a light source configured to emit light to illuminate the ocular tissue (see page 33, line 24 to page 34, line 10, page 35, lines 26-38), the light source having an excitation wavelength appropriate to produce fluorescence in at least a tau-binding compound when bound to the tau protein in the ocular tissue (see abstract; see page 33, line 24 to page 34, line 10), the tau-binding compound having been introduced to the ocular tissue and specifically binding to the tau protein (see abstract; page 32, lines 4-15); and an optical unit configured to detect at least a portion of fluorescence (see abstract, page 28, line 21 to page 29, line 14; page 32, line 26 to page 34, line 5), emitted from the ocular tissue by the tau-binding compound bound to the tau protein, upon illumination of the ocular tissue with the light source, the emitted fluorescence having an emission wavelength in the range of from about 550 nm to about 1400 nm (page 28, line 21 to page 29, line 14; page 32, line 26 to page 34, line 5).
Regarding claim 25, Schmidt shows wherein the excitation wavelength is in the range of from about 550 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 26, Schmidt shows wherein the emission wavelength is in the range of from about 750 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 27, Schmidt shows wherein the excitation wavelength is in the range of from about 750 nm to about 1400 nm (see page 34, lines 1-5).
	Regarding claim 28, Schmidt shows wherein the optical unit is further configured to determe at least intensity of the at least a portion of fluorescence emitted from the ocular tissue by the tau-binding compound bound to the tau protein (see abstract; page 26, lines 26-39, page 32, line 27 to page33, line-13; page 33, line 24 to page 34, line 10); and determine a quantity of the tau-binding compound bound to the tau protein based on at least the intensity (see abstract; page 26, lines 26-39, page 32, line 27 to page33, line-13; page 33, line 24 to page 34, line 10).
Regarding claim 29, Schmidt shows  wherein the optical unit is further configured to :detect at least one of: (1) at least a portion of background autofluorescence emitted from a corresponding portion of the ocular tissue, upon illumination of the ocular tissue with the light source (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10), and (ii) at least a portion of fluorescence emitted from the ocular tissue by a quantity of the tau-binding compound that is unbound to the tau protein (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10); and normalizing the determined quantity of the tau-binding compound bound to the tau protein based on at least one of: (i) the at least a portion of the background autofluorescence emitted from the corresponding portion of the ocular tissue (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10) and (ii) the at least a portion of the fluorescence emitted by the quantity of the unbound tau-binding compound (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10).
Regarding claim 32, Schmidt shows wherein the emission wavelength differs from the excitation wavelength by a wavelength shift towards an increased wavelength (see page 34, lines 1-5).
	Regarding claim 33, Schmidt shows wherein the wavelength shift comprises a shift of between about 10 nm and about 100 nm (see page 34, lines 1-5).
Regarding claim 34, Schmidt shows wherein the ocular tissue comprises at least a portion of a retina of an eye (see title).
Regarding claim 36, Schmidt shows a camera configured to form a camera image of a retina to be illuminated with the light source (see page 35, lines 26-38; fig. 1, and 18-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 2012/041292; hereinafter Schmidt), in view of Kerbage et al. (WO 2015/072964; hereinafter Kerbage).
Regarding claim 7, Schmidt discloses the invention substantially as described in the 102 rejection above, furthermore, Schmidt shows fluorescence emitted from the ocular tissue by the tau-binding compound to the tau protein (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10), but fails to explicitly state performing a time-correlation single photon counting of the at least a portion of fluorescence emitted from the tissue. 
Kerbage discloses method for measuring fluorescence in ocular tissue.  Kerbage teaches a time-correlation single photon counting of the at least a portion of fluorescence emitted from ocular tissue (see page 3, lines 10-14; page; page 24, lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a time-correlation single photon counting of the at least a portion of fluorescence emitted from the ocular tissue in the invention of Schmidt, as taught by Kerbage, to be able to diagnosis certain disease or condition of ocular tissue disease. 
Regarding claim 30, Schmidt discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a time decay calculation module. 
Kerbage discloses method for measuring fluorescence in ocular tissue.  Kerbage teaches a time decay calculation module (see par. [0023], [0080], [0087).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a time decay calculation module in the invention of Schmidt, as taught by Kerbage, to be able to figure out  the time a fluorophore spends in the excited state before returning to the ground state by emitting a photon and be able tosi diagnosis certain disease or condition of ocular tissue disease. 
Regarding claim 31, Schmidt discloses the invention substantially as described in the 102 rejection above, furthermore, Schmidt shows fluorescence emitted from the ocular tissue by the tau-binding compound to the tau protein (see abstract; page 26, lines 26-39, Page 33, line 24 to page 34, line 10), but fails to explicitly state a time correlation single photon count module configured to perform a time-correlation single photon counting of the at least a portion of fluorescence emitted from the tissue. 
Kerbage discloses method for measuring fluorescence in ocular tissue.  Kerbage teaches a time correlation single photon count module configured to perform a time-correlation single photon counting of the at least a portion of fluorescence emitted from ocular tissue (see page 3, lines 10-14; page; page 24, lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a time correlation single photon count module configured to perform a time-correlation single photon counting of the at least a portion of fluorescence emitted from the ocular tissue in the invention of Schmidt, as taught by Kerbage, to be able to diagnosis certain disease or condition of ocular tissue disease. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 2012/041292; hereinafter Schmidt).
Regarding claim 11, Schmidt shows wherein the tau-binding compound produce a significantly greater intensity of emitted fluorescence when expose to the excitation wavelength (see page 26, lines 26-39), but fails to explicitly state that the significantly greater intensity of emitted fluorescence comprises at least five times greater intensity of emitted fluorescence.  However, it would have been obvious and routine to one of ordinary skill in the art to have the significantly greater intensity of emitted fluorescence comprises at least five times greater intensity of emitted fluorescence because it has been held that optimum range is obvious and routine to one of ordinary skill in the art and its routine optimization.  


Claims 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 2012/041292; hereinafter Schmidt), in view of Danias et al. (US 2014/0295481; hereinafter Danias).
Regarding claim 18, Schmidt discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the ocular tissue comprises at least one of an inner nuclear layer of the retina, and a retinal ganglion cell of the retina. 
Danias teaches wherein the ocular tissue comprises retinal ganglion cell of the retina (see par. [0004], [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the ocular tissue comprises retinal ganglion cell of the retina in the invention of Schmidt, as taught by Danias, to be able to diagnosis neurodegenerative disorder. 
Regarding claim 35, Schmidt discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the ocular tissue comprises at least one of an inner nuclear layer of the retina, and a retinal ganglion cell of the retina. 
Danias teaches wherein the ocular tissue comprises retinal ganglion cell of the retina (see par. [0004], [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the ocular tissue comprises retinal ganglion cell of the retina in the invention of Schmidt, as taught by Danias, to be able to diagnosis neurodegenerative disorder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793